      Case 4:19-cv-00913-O Document 17 Filed 01/27/20                Page 1 of 2 PageID 65



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


CHRISTIAN GARCIA,                             )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No. 4:19-CV-00913
SANRAJ ENTERPRISES, INC. and                  )
MCCART PROPERTY, LTD.,                        )
                                              )
                       Defendants.            )

                                    NOTICE OF SETTLEMENT

        Plaintiff, CHRISTIAN GARCIA (“Plaintiff”), by and through the undersigned counsel,

hereby notifies this Court that Plaintiff has reached settlement of all issues pertaining to his case

against Defendants, SANRAJ ENTERPRISES, INC. and MCCART PROPERTY, LTD.

        Plaintiff and Defendants, SANRAJ ENTERPRISES, INC. and MCCART PROPERTY,

LTD,, are presently preparing a formal settlement agreement for signature and intend to file a

Joint Stipulation of Dismissal of Defendants with Prejudice once the agreement is finalized.

Plaintiff and Defendants request thirty (30) days within which to file its dismissal documents.

        Respectfully submitted this 27th day of January, 2020.

                                              /s/ Douglas S. Schapiro
                                              Douglas S. Schapiro, Esq.
                                              Attorney-in-Charge for Plaintiff
                                              Northern District of Texas ID No. 54538FL
                                              The Schapiro Law Group, P.L
                                              7301-A W. Palmetto Park Rd., #100A
                                              Boca Raton, FL 33433
                                              Tel: (561) 807-7388
                                              Email: schapiro@schapirolawgroup.com



                                                  1
                                     SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
   Case 4:19-cv-00913-O Document 17 Filed 01/27/20                  Page 2 of 2 PageID 66



                                CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically using the CM/ECF system on this 27th day of January, 2020.



                                             /s/Douglas S. Schapiro
                                             Douglas S. Schapiro, Esq.
                                             Northern District of Texas ID No. 54538FL




                                                2
                                   SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
